DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to communication filed on 11/09/2020 and Examiner’s initiated interview held on 03/02/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.
 
Status of Claims
	In Applicant’s amendment filed on 11/09/2020, claims 1-42 and 49-56 are canceled; claims 65-70 are newly added; claims 43-48 and 57-70 remain pending.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Derek L. Midkiff (Reg. No. 70,142) on 03/02/2021.



Claims
The listing of claims below will replace all prior versions, and listings, of claims in the present application.

LISTING OF CLAIMS
1. – 42. (Cancelled)

43. (Previously presented)	Computer readable apparatus comprising a non-transitory storage medium, the non-transitory storage medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed on a digital processing apparatus:
enable at least a first computerized client device and a second computerized client device to upload one or more digital content elements to a computerized storage apparatus;
receive first data representative of a first request for upload of a first digital content element from the first computerized client device;
based at least on the received first data, cause the upload of the first digital content element from the first computerized client device; 
receive second data representative of a second request for upload of a second digital content element from the second computerized client device;
utilize the second digital content element to identify at least a portion thereof that is a duplicate of at least a portion of the first digital content element, the identification comprising:

determination, based at least on the accessed data, that the prior activity has occurred within a prescribed period of time prior to the determination;
based at least on the identification, assign a priority level for the upload of the second digital content element from the second computerized client device, the priority level being lower than a priority level for the upload of the first digital content element; and
based at least on (i) the identification, and (ii) the assigned priority level of the upload of the second digital content element, prevent upload of the at least portion of the second digital content element that is duplicative of the at least portion of the first digital content element from the second computerized client device.

44. (Previously presented)	The computer readable apparatus of Claim 43, wherein the plurality of instructions are further configured to, when executed on the digital processing apparatus:
based at least on the receipt of the second data representative of the second request, cause a second upload of a portion of the second digital content element from the second computerized client device, the portion of the second digital content element of the second upload being different than any portion of the first digital content element.


the computerized storage apparatus comprises a network-based mass storage apparatus used to store data accessible to a plurality of different subscribers of a managed content delivery network utilizing the mass storage apparatus; and   
the first computerized client device and the second computerized client device are each allocated a respective user-specific or device-specific storage location within the mass storage apparatus so as to maintain at least one of security or copyright protection over digital content stored in the respective user-specific or device-specific storage locations.

46. (Previously presented)	The computer readable apparatus of Claim 43, wherein the first computerized client device and the second computerized client device each are configured to assert a respective virtual control boundary over at least respective user-specific or device-specific storage locations of the computerized storage apparatus, the respective virtual control boundaries each enforced via one or more software applications configured to be run from at least one of: (i) the respective first or second computerized client device, or (ii) the computerized storage apparatus.

47. (Previously presented)	The computer readable apparatus of Claim 43, wherein: 

the first computerized client device and the second computerized client device are each allocated a respective user-specific or device-specific storage location within the network-based mass storage apparatus; and
at least one of the first computerized client device or the second computerized client device is configured to assert a virtual control boundary over at least (i) a respective user-specific or device-specific storage location of the computerized storage apparatus of the at least one computerized client device, and (ii) a respective user-specific or device-specific storage location of the computerized storage apparatus of another of the first or the second computerized client device.

48. (Previously presented)	The computer readable apparatus of Claim 47, wherein an ability of the at least one of the first computerized client device or the second computerized client device to assert the virtual control boundary over at least (i) the respective user-specific or device-specific storage location of the computerized storage apparatus of the at least one computerized client device, and (ii) the respective user-specific or device-specific storage location of the computerized storage apparatus of the another of the first or the second computerized client device, enables the computerized storage apparatus to conserve storage space as compared to operation thereof without the virtual control boundary;


49. – 56. (Cancelled)

57. (Previously presented)	The computer readable apparatus of Claim 43, wherein the data stored at the computerized network entity comprises data representative of prior viewing activity at the first computerized client device or the second computerized client device, the prior viewing activity associated with the at least one of the first digital content element or the second digital content element.

58. (Previously presented)	The computer readable apparatus of Claim 57, wherein the data representative of the prior viewing activity is (i) tracked via instances of a client application program configured to run on respective ones of the first and the second computerized client devices, and (ii) uploaded to the computerized network entity.

59. (Previously presented)	A computerized method of content management within a content delivery network in data communication with a plurality of computerized client devices, a first of the computerized client devices and a second of the 
receiving first data indicative of a first request for upload of a first digital content element to the computerized network storage apparatus from the first computerized client device;
receiving second data indicative of a second request for upload of a second digital content element to the computerized network storage apparatus from the second computerized client device, the second digital content element comprising at least a portion that is duplicative of a corresponding portion of the first digital content element;
evaluating at least portions of the first digital content element and the second digital content element with respect to one or more criteria, the evaluating comprising:
accessing a database disposed at a computerized entity within the content delivery network, the database configured to maintain data related to stop and start times of at least one instance, prior to the accessing, of: (i) downloading, (ii) recording, or (iii) uploading, of at least one of (a) the corresponding portion of the first digital content element, or (b) the at least portion of the second digital content element; and
utilizing the data related to the stop and the start times to determine whether the at least one instance of the downloading, the recording, or the uploading has been performed within a prescribed temporal limit;

causing an upload of at least one portion of at least one of the first digital content element or the second digital content element based at least on the determining, and not the at least portion of the second digital content element that is duplicative of the corresponding portion of the first digital content element.

60. (Previously presented)	The computerized method of Claim 59, wherein the determining of the upload classification comprises utilizing at least the determination of the performance within the prescribed temporal limit to classify each of the first digital content element and the second digital content element as either requiring upload or not.

61. (Previously presented)	The computerized method of Claim 59, wherein the accessing of the database comprises accessing the data related to the stop and the start times, the data related to the stop and the start times tracked via client application computer programs each configured to run on respective ones of the plurality of computerized client devices.

62. (Previously presented)	The computerized method of Claim 59, wherein the determining of the upload classification comprises:

assigning a metric relating to a relative priority classification based at least on the identified metadata.

63. (Previously presented)	The computerized method of Claim 59, wherein the evaluating comprises:
(i) determining a bandwidth requirement for upload of the at least portions of the first digital content element and the second digital content element; and
(ii) comparing the determined bandwidth requirement with a criterion relating to available upstream bandwidth within the content delivery network; and
wherein the determining of the upload classification comprises using results of the comparing to determine said upload classification. 

64. (Previously presented)	The computerized method of Claim 59, wherein the causing of the upload of the at least one portion of the at least one of the first digital content element or the second digital content element comprises at least one of:
(i) preventing upload of another portion of the at least one of the first digital content element or the second digital content element until a sufficient level of bandwidth availability is detected; or
(ii) preventing the upload of the another portion of the at least one of the first digital content element or the second digital content element until receiving data 

65. (Currently amended)	Computer readable apparatus comprising a non-transitory storage medium, the non-transitory storage medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed on a processing apparatus of a computerized network entity, cause said computerized network entity to:
receive first data relating to a first request for upload of a first digital content element from a first computerized client device of [[said]] a plurality of computerized client devices;
receive second data relating to a second request for upload of a second digital content element from a second computerized client device of said plurality of computerized client devices, said second digital content element comprising digital content which is duplicative of digital content of said first digital content element;
based at least on said first request and said second request, determine an upload priority for said first digital content element, the determination of the upload priority comprising: 
identification of metadata stored in association with each of the first digital content element and the second digital content element, the metadata comprising data related to stop and start times of at least one instance of downloading
assignment of a metric relating to a relative priority classification based at least on the identified metadata;
based at least on said upload priority, cause a first upload of at least a portion of said first digital content element to at least one computerized network storage entity from said first computerized client device; and 
prevent upload of said digital content of said second digital content element which is duplicative of said digital content of said first digital content element from said second computerized client device.

66. (Previously presented)	The computer readable apparatus of Claim 65, wherein said plurality of computerized client devices each are configured to assert a virtual control boundary around at least a portion of a storage location of said at least one computerized network storage entity.

	67. (Previously presented) 	The computer readable apparatus of Claim 65, wherein said plurality of instructions are further configured to, when executed, cause said computerized network entity to:
receive data relating to at least one subsequent request for said first digital content element from a third computerized client device; 
determine whether at least one of: (i) a different personalization, or (ii) a different encoding, is required for said third computerized client device; and 

	 
68. (Previously presented)	The computer readable apparatus of Claim 65, wherein said plurality of instructions are further configured to, when executed, cause said computerized network entity to:
provide said second computerized client device with data relating to a plurality of options for removal of said duplicative digital content of said second digital content element from a local storage device of or in data communication with said second computerized client device.

69. (Previously presented)	The computer readable apparatus of Claim 65, wherein said at least one computerized network storage entity comprises one or more device-specific or user-specific storage locations allocated to each of said first computerized client device and said second computerized client device, said first upload comprising an upload to at least one of the one or more device-specific or user-specific storage locations allocated to said first computerized client device.

70. (Currently amended)	The computer readable apparatus of Claim 65, wherein said plurality of instructions are further configured to, when executed, cause said computerized network entity to:
communicate with a database where the metadata is stored; and

wherein the assignment of the metric relating to the relative priority classification based at least on the identified metadata  comprises utilization of at least the determination of the performance within the prescribed time limit to classify each of the first digital content element and the second digital content element as requiring upload or not.





Allowable Subject Matter
Claims 43-48 and 57-70 are allowed.

Examiner’s Statement of Reasons of Allowance
	The following is an examiner’s statement of reasons for allowance:  independent claims 43, 59 and 65 (and their respective dependent claims) are allowable based on Applicant’s amendment and remarks dated 11/09/2020, in view of application’s specification (pages 37-38).
	Independent claims 43, 59 and 65 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole.
	The independent claim 43 recites, among other things, utilize the second digital content element to identify at least a portion thereof that is a duplicate of at least a portion of the first digital content element, the identification comprising:  access of data stored at a computerized network entity, the stored data related to prior activity associated with at least one of the first digital content element or the second digital content element; and determination, based at least on the accessed data, that the prior activity has occurred within a prescribed period of time prior to the determination;
based at least on the identification, assign a priority level for the upload of the second digital content element from the second computerized client device, the priority level being lower than a priority level for the upload of the first digital content element; and
based at least on (i) the identification, and (ii) the assigned priority level of the upload of the second digital content element, prevent upload of the at least portion of the second 
	Independent claim 59 recites, among other things, receiving second data indicative of a second request for upload of a second digital content element to the computerized network storage apparatus from the second computerized client device, the second digital content element comprising at least a portion that is duplicative of a corresponding portion of the first digital content element; evaluating at least portions of the first digital content element and the second digital content element with respect to one or more criteria, the evaluating comprising: accessing a database disposed at a computerized entity within the content delivery network, the database configured to maintain data related to stop and start times of at least one instance, prior to the accessing, of: (i) downloading, (ii) recording, or (iii) uploading, of at least one of (a) the corresponding portion of the first digital content element, or (b) the at least portion of the second digital content element; and utilizing the data related to the stop and the start times to determine whether the at least one instance of the downloading, the recording, or the uploading has been performed within a prescribed temporal limit; determining an upload classification of each of the first digital content element and the second digital content element based at least on the evaluating; and causing an upload of at least one portion of at least one of the first digital content element or the second digital content element based at least on the determining, and not the at least portion of the second digital content element that is duplicative of the corresponding portion of the first digital content element.

	None of the cited prior art or searched prior art, either singularly or in combination, teaches a system and/or method comprising the claimed detailed limitations described herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423